Citation Nr: 1549979	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  14-19 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Whether a timely claim was filed for entitlement to reimbursement or payment for the cost of private emergency services rendered at Coffee Regional Medical Center on August 15, 2013.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1972 to March 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 determination of the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida, which disapproved the appellant's claim for reimbursement or payment for the cost of private emergency services provided to him at the Coffee Regional Medical Center on August 15, 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the substantive appeal filed in June 2014, the Veteran requested a central office hearing before a Member of the Board (now, Veterans Law Judge) in Washington, DC.  In December 2014, VA notified him that he was scheduled to testify before the Board in Washington, DC, in January 2015.  However, the Veteran later informed VA in December 2014 that he was unable to attend the hearing in Washington, DC, and requested that he instead be afforded a hearing in his home state of Georgia.  

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Accordingly, this case must be remanded so that the Veteran may be afforded the opportunity to attend a Travel Board hearing as requested.  

Based on the foregoing, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




